Citation Nr: 1618040	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than basal cell carcinoma and actinic keratosis, to include dermatitis.  

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973.  He also had periods of active duty service in the Army Reserve from February 3, 2003 to May 30, 2003, and from October 9, 2006 to April 5, 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in June 2015.  At that time, the Board observed that although the claim for service connection for CAD was characterized as a claim to reopen a claim for service connection, pertinent service treatment records had been added to the record following the original October 2010 denial of service connection for CAD.  Thus, the Board determined that the claim for service connection for CAD be reviewed de novo and recharacterized the claim as one for service connection.  Further, in June 2015, the Board reopened the claim of entitlement to service connection for a skin rash disorder and remanded the claim on the merits.  The Board also remanded the claims for entitlement to service connection for CAD and hypertension for further development. 

Regarding the characterization of the skin disorder, the Board observes that the Veteran is currently service-connected for basal cell carcinoma and actinic keratosis.  As such, the Board recharacterized the present claim to more accurately reflect the claimed disorder and differentiate it from those for which the Veteran is already service-connected.  

Private medical evidence was added to the record after the most recent statement of the case, in December 2015, as a result of VA seeking private medical records on the Veteran's behalf.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  As the Veteran's substantive appeals were received in January 2014 and September 2014, such provisions are applicable and he has not explicitly requested AOJ consideration of such evidence.  Thus, the Board may properly consider such newly received evidence.

This appeal was processed using  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, CAD had its onset during his service and became manifest to a compensable degree within one year of service separation.

2.  Resolving all doubt in the Veteran's favor, the Veteran's skin rash disorder was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a skin disorder, other than basal cell carcinoma and actinic keratosis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to service connection for CAD and the skin rash disorder, the benefits sought on appeal are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341   (1999).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	a.  CAD

In this case, the Veteran contends that he has CAD which began in service.  

Service treatment records reflect results from a heart-view electron-beam computed tomography (EBCT) in service, in October 2007.  The results indicate that although the Veteran was asymptomatic, he had moderate coronary artery calcification, an intermediate amount of coronary artery plaque and was found to be at moderate risk for subsequent cardiac events in the future.  A letter accompanying the EBCT results, explained how to treat CAD and live daily life with CAD.  A November 2007 service treatment record indicates that the service physician discussed the October 2007 EBCT results with the Veteran and discussed atherosclerotic coronary artery disease (ASCAD) in detail.  The treatment record also indicated the Veteran's report that with increased job stress, he experienced an occasional feeling of muscle cramps in the mid-chest as well as a warm feeling in the left chest.  He reported that these symptoms may occur several times a week.  The service physician also noted that the Veteran had no history of syncope or edema.  The service physician noted an assessment of ASCAD and that the Veteran was asymptomatic.  The service physician also noted that given the Veteran's EBCT score, and that he was asymptomatic, his risk of obstructive ASCAD was low and that aggressive risk management would be continued.  A December 2007 service treatment record listed a diagnosis of CAD in the Veteran's current problem list.  When he was evaluated in a post-deployment examination in January 2009, he reported that he had incurred CAD while deployed. 

The Veteran filed his claim for service connection for CAD within a year of service separation, based upon the in-service test results and diagnosis.  See November 2009 claim form; see also October 2011 statement. 

A May 2010 VA general medical examination report noted that the Veteran's complaint of CAD could not be confirmed.  The examiner explained that the Veteran has an elevated coronary artery calcium score per report, which places him at high risk for the development of a coronary event.  The examiner also noted that this risk analysis is being addressed with the use of an aspirin, a statin medication, and adequate blood pressure control as well as antioxidant vitamins and fish oil supplementation.  However, the examiner noted that the Veteran does not suffer from symptomatic coronary artery disease, angina or congestive failure and has never had a coronary artery event. 

The claim for CAD was originally denied in October 2010 because the AOJ determined that the Veteran did not have a current disability of CAD.  The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current disability.  

Weighing in favor of a finding of a current disability, are the aforementioned service treatment records which indicate that the Veteran was diagnosed with CAD in service.  The Board notes that the November 2007 service physician underlined the word "obstructive" when indicating that the Veteran's risk of obstructive atherosclerotic CAD was low; however, significantly, the physician also noted an assessment of atherosclerotic  CAD. Moreover, the report of medical examination dated in January 2009 also noted the Veteran's report of CAD while deployed and the service physician did not indicate that the Veteran's report was incorrect.  

Weighing against a finding of a current disability is the May 2010 general medical examination report which indicated that CAD could not be confirmed and indicated that the EBCT was not a diagnosis of CAD. However, although the May 2010 VA examiner addressed the EBCT records, the examiner did not discuss the subsequent service treatment records which noted a current diagnosis of CAD/ASCAD.  It appears that the May 2010 VA examiner did not have access to pertinent service treatment records which indicate confirmation of a CAD diagnosis.  As noted above, these records were added to the file after the May 2010 general medical examination.  As the May 2010 VA examination report was rendered without the complete service records, the Board affords the May 2010 examination report limited probative value. 

Additionally, the Veteran based his claim for service connection upon the diagnosis in service.  Thus, even if the Veteran is currently asymptomatic, he may still be found to have a current disability for the purpose of establishing service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  As the service treatment records indicated a diagnosis of CAD/ASCAD even though the Veteran was asymptomatic, the Board resolves doubt and finds that the Veteran has a current disability even if he is currently asymptomatic and was asymptomatic in service.  There is no probative evidence to contradict the diagnoses rendered in the service treatment records. 

Next, because the chronic disability began in service, and arteriosclerosis is listed among the chronic disabilities in 38 C.F.R. § 3.309(a), service connection is presumed if the disability became manifest to a compensable degree within one year of service separation. 

Relevant to CAD, 38 C.F.R. § 4.104, Diagnostic Code 7005 provides that a 10 percent disability rating is warranted for arteriosclerotic heart disease (CAD) that requires continuous medication.  In this case, the Veteran's November 2007 service treatment record indicated that aggressive risk management would be continued, the discussion included a notation that the Veteran would continue taking Lipitor in addition to dietary management.  Further, the May 2010 VA examiner noted that the Veteran's disorder requires continuous medication consisting of aspirin, a statin medication, and adequate blood pressure control as well as antioxidant vitamins and fish oil supplementation, as noted above.  As the evidence demonstrates that continuous medication is required, the Board finds that the requirement for the disability to be a manifest to a compensable degree within one year of service, has been met. 

In light of the foregoing, the Board resolves all doubt and finds that service connection should be granted for the Veteran's CAD. 

	b.   Skin rash

The Veteran contends that he has had multiple skin disorders related to service.  He is currently service-connected for residuals of a basal cell carcinoma as well as actinic keratosis.  However, he also contends that he is entitled to service connection for another skin disorder that primarily affects his legs.  

Regarding the existence of a current skin disorder other than basal cell carcinoma and actinic keratosis, a February 2011 private treatment record noted the Veteran's reports of a recurrent rash on his legs.  On objective examination, the private physician, Dr. M., noted observation of skin with scattered crusted erythematous papules in irregular pattern.  Dr. M. diagnosed leg dermatitis, fungal vs. eczematous.  Thus, the first requirement for service connection - a current diagnosis - is met.  See Davidson, supra.

Next, regarding an in-service incurrence of the skin disorder, the June 2010 and December 2015 VA examiners both noted that service treatment records showed a diagnosis of xerosis cutis pertaining to the legs.  Further, the Veteran has offered competent and credible lay statements regarding his in-service incurrence of a skin rash on the legs beginning in the spring of 2008.  Based on the foregoing, the second requirement for service connection - an in-service occurrence, has been met.  See Davidson, supra.

Regarding a nexus between the current disorder and in-service occurrences of a leg rash, the Veteran was provided with three VA examinations - a general medical examination in May 2010, skin examination in June 2010, and a skin examination in December 2015.  

In May 2010, the VA general medical examiner noted that the Veteran had numerous small, depressed, hyperpigmented scars on legs bilaterally
that had the appearance of healed flea bites.  The examiner also noted that the Veteran reported no significant exposure to fleas.  The examiner did not render an opinion regarding a relationship between the skin disorder and service but rather stated that the issue would be referred to a dermatologist for an expert opinion. 

During the June 2010 VA examination, the Veteran reported that the rash began while in Iraq.  He reported that it lasted from November until March and that he treated it with hydrocortisone creams and over-the-counter moisturizing creams.  The Veteran also reported that the hydrocortisone cream as well as the moisturizers simply helped the symptoms of itching but did not cause the rash to go away.  The examiner noted that service treatment records documented treatment for the rash and that symptoms were red areas on the anterior aspect of both shins, the medial aspect of both thighs, the lateral aspect of both upper arms and the posterior neck below the hairline and that the main symptom was itching.  The Veteran reported that service treatment providers told him that the rash was related to dry air exposure.  The Veteran also reported that the rash was reddened, inflamed looking skin that would itch.  The Veteran reported that the rash would resolve on its own once the warm spring weather would occur and then it would disappear on its own but that it was continuous throughout these months without total resolution.  The examiner noted that on physical examination, there was no evidence of xerosis cutis on the date of exam.  The examiner noted an impression of xerosis cutis quiescent.

During the December 2015 VA examination, the examiner was unable to personally observe and label the current skin disorder.  However, the examiner reviewed the photographs provided by the Veteran, which showed a rash on the Veteran's lower extremities.  The Veteran contends that the rash in the photographs is demonstrative of his annual outbreaks as well as the rash he experienced in service.  The VA examiner noted that the rash in the photographs did not resemble xerosis cutis but added that the photographs are of limited quality.  The examiner also indicated that he could not offer an opinion regarding a relationship to service, without resort to conjecture.  As the examiner was unable to provide a nexus opinion, the Board finds the report to be of limited probative value. 

The private treatment records do not indicate a specific nexus opinion; however, the February 2011 treatment record documents the Veteran's report that he has incurred the same rash, every year, since 2008.  

In the Veteran's October 2011 statement, he reported that each flare up of the skin rash on his legs "causes itching day and night; scratching in my sleep; blood stains on the sheets; inflammation, and scarring.  My wife has wakened me up because I was scratching so much during the night.  While it is not continuous, it is chronic and flares up on a continuing basis."  Once again, in a December 2015 statement, the Veteran reported that he continues to have itching and regularly applies cream to his arms and legs due to itching and dryness. 

Although there is no medical evidence regarding a nexus between the claimed current disability and service, the Veteran has provided a competent and credible statements that the skin rash he experiences every spring, is the same rash he experienced in service.  The Board finds the Veteran competent to report on his personal observation of what he sees and feels on his legs, as well as the frequency of those observations.  See Layno, supra.  Moreover, the Board finds the statements to be credible as the Veteran has described in detail, the symptoms of itching and bleeding as well as the pattern of recurrence of the rash.  See e.g. statement dated in October 2011.  Further, the May 2010 VA examiner's personal observation of the numerous small, depressed, hyperpigmented scars on legs bilaterally, confirms the Veteran's contentions that he had a rash on the legs earlier in the winter or spring.  Moreover, the Board finds the June 2010 VA examiner's impression of xerosis cutis "quiescent" to be supportive of a finding that the Veteran's skin disorder was dormant rather than completely resolved.  

The Board also places a high probative value on the February 2011 private treatment record which reflects that Dr. M. personally observed the Veteran's rash, noted the Veteran's report with respect to recurrence of the rash each spring, and did not indicate that the Veteran was malingering or otherwise express doubt as to the Veteran's reported recurrence of the rash.  

Based on the foregoing, the Board has no reason to doubt the Veteran's competent and credible statements that the rash he experiences each spring is the same type of rash that he initially experienced in service.  

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current skin disorder is etiologically related to his military service.  In this regard, there is no medical opinion weighing against the claim.  There is competent and credible lay evidence that the same skin rash began in service, in the spring of 2008, and recurred each year thereafter.  Moreover, the June 2010 VA examiner indicated that the rash which began in service, was merely dormant.  Accordingly, the Board finds that the third element required for service connection - a link between the current disorder and service - has been satisfied.  See Davidson, supra. In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.


ORDER

Service connection for CAD is granted. 

Service connection for dermatitis on the legs, is granted. 


REMAND

With respect to the remaining claim for service connection for service connection of hypertension, although the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Following the June 2015 remand, a VA opinion was obtained in December 2015.  The Board directed the VA physician to discuss whether there was clear and unmistakable evidence of a preexisting hypertension disorder, prior to either the period of service beginning in 2003 or the period beginning in 2006.  If so, the examiner was asked to discuss whether there was also clear and unmistakable evidence that the pre-existing disability was not aggravated by service, during each period.  Here, the December 2015 VA examiner found that there was clear evidence that the Veteran's hypertension was a pre-existing condition as he was diagnosed with the same in 1999 and was on medication prescribed by his private physician when he entered service in 2003.  Unfortunately, the examiner did not offer opinions as to whether there was clear and unmistakable evidence that the Veteran's hypertension was not aggravated during the specific periods of service or address specific service treatment records that the Board directed the examiner to address.  As the examiner did not adequately answer the Board's inquiries, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).
 
Specifically, the December 2015 VA examiner did not address blood pressure readings dated from February 12, 2003 to February 16, 2003, as directed by the Board.  Further, the Board acknowledges that the examiner opined that the Veteran's hypertension disorder did not progress beyond its normal progression and reasoned that the Veteran's blood pressure was under relatively good control while on active duty; however, the examiner did not specify to which period of active duty the opinion applied.  Moreover, the Veteran contends that his blood pressure was not under good control and that such is evidenced by the fact that he had to switch blood pressure medications.  See Veteran's January 2014 statement.  The Board has reviewed the service treatment records and finds that there was a change in blood pressure medication during the period of service beginning in 2006.  As such, further explanation from the December 2015 VA examiner is required. 

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims file (to include this remand) to the December 2015 VA hypertension examiner for a supplemental opinion.  If the December 2015 VA examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner. 

The examiner is asked to review the Veteran's January 2014 correspondence and address and/or reconcile any disputed findings as indicated by the Veteran, including addressing the change/increase in medication during the period of service beginning in 2006 as well as the apparent increase in average diastolic blood pressure readings during the same period of service.  The examiner is also asked to consider the Veteran's contention that the stressful situation of experiencing 11 months of constant rocket/mortar attacks on a regular basis, caused increased acceleration of the hypertension disability. 

The need for an additional examination is left to the discretion of the VA examiner. (If any additional examination/opinion is deemed necessary, such an examination should be scheduled and the examiner should be asked to address the same questions.)

The Board accepts the examiner's December 2015 finding that the Veteran's hypertension clearly pre-existed service.  However, the following questions must also be addressed: 

(a) For the period of service from February 3, 2003 to May 30, 2003, is there clear and unmistakable evidence (i.e., undebatable) that the pre-existing hypertension disability WAS NOT aggravated (i.e., permanently increased in severity) during service.  The examiner is asked to address the 5 day blood pressure readings from February 12, 2003 to February 16, 2003.

(b) For the period of service from October 9, 2006 to April 5, 2009, is there clear and unmistakable evidence (i.e., undebatable) that the pre-existing hypertension disability WAS NOT aggravated (i.e., permanently worsened) during service and that any such aggravation was clearly and unmistakably due to the natural progress of the condition.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Please provide a rationale for the opinions rendered.

2.  After the above development has been completed, undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


